Citation Nr: 1418411	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), effective from December 28, 2007, to February 21, 2010, and from April 1, 2012, to the present.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1961 in the U.S. Army, and from September 1968 to July 1987 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU rating.

In August 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  At the hearing, the Veteran withdrew his appeals for higher initial ratings for peripheral neuropathy of the right and left upper and lower extremities.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was further noted that bifurcation of rating theory issues are administrative matters within VA jurisdiction.  In Bradley v. Peake,  22Vet. App. 280, 294 (2008), the Court also held that "[special monthly compensation] benefits are to be accorded when a veteran becomes eligible without need for a separate claim."  The Board finds that the TDIU issue in this case is appropriately addressed as a separate issue.  

By a May 2010 rating decision, the RO granted service connection for prostate cancer with urinary frequency, assigned a 100 percent disability rating effective from February 22, 2010, and granted special monthly compensation (SMC) effective from February 22, 2010.  In Herlehy v. Principi, 15 Vet. App. 33 (2001), the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of a TDIU after the effective date of that rating.  Herlehy, 15 Vet. App. at 35.  Thus, in the current appeal, the claim for increased compensation due to a TDIU rating is moot since the February 22, 2010, effective date of the Veteran's 100 percent rating for his service-connected prostate cancer with urinary frequency.  Thereafter, in an April 2011 rating decision, the RO proposed to reduce the disability rating assigned for prostate cancer from 100 to 40 percent, based on improvement of the disability.  The Veteran was informed of the proposal and afforded the requisite period of time to respond.  A January 2012 rating decision reduced the evaluation for prostate cancer to 40 percent and reduced the SMC award effective April 1, 2012.  Although the Veteran's TDIU claim was rendered moot effective from February 22, 2010, to date he has not indicated any desire to withdraw his original TDIU claim, and it does not appear that the Veteran has disagreed with any aspect of the May 2010 or the April 2011 rating decisions, to include any effective dates assigned.  As such, the issue currently before the Board is as set forth on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected disabilities, particularly his peripheral neuropathy of the right and left upper and lower extremities, render him totally unemployable.  

Effective from December 28, 2007, to February 21, 2010, the Veteran's service-connected disabilities included diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy, right upper extremity, rated as 20 percent disabling; peripheral neuropathy, left upper extremity, rated as 20 percent disabling; peripheral neuropathy, right lower extremity, rated as 20 percent disabling; peripheral neuropathy, left lower extremity, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 0 percent disabling; and vasovagal syndrome, rated as 0 percent disabling.  Effective from February 22, 2010, to March 31, 2012, his service-connected disabilities included the aforementioned disabilities, plus prostate cancer with urinary frequency, rated as 100 percent disabling prior to March 31, 2012, and as 40 percent disabling effective from April 1, 2012.  

The Board initially notes that there are inconsistencies in the Veteran's reported work history that must be clarified.  On a VA examination in August 2008, the Veteran reported having worked as a facility director for 11 years after service and that he had retired in 1998.  He reported that since then he had not worked any jobs, and had no wages for the past year.  Further, in his formal claim for a TDIU rating (VA Form 21-8940) dated in April 2008, he indicated that he last worked full time, and became too disabled to work, in April 1998, that his most recent employment was as a facilities manager from 1987 to April 1998, and that he did not leave his last job because of his disability.  Also, on a VA examination of peripheral nerves in April 2009, it was noted that the Veteran had a stroke in 1996, completely recovered with no neurological deficits, and returned to full time work as the facility director for a private college.  It was noted that the Veteran was retired and his symptoms of the upper and lower extremities did not interfere with retirement activities or with activities of daily living.  Finally, in 2010, he testified that he left his last job working at the college because he moved back to Indiana, but did not leave that job because of any disability.  It appeared from the record that the Veteran last worked in 1998, when he retired, and had not worked since then.  However, of record are private treatment records dated in September and October 2006, in which it was noted that the Veteran was working at that time, but had not been working for the past few weeks, and had a recent back injury.  It was also noted that he was the owner of a bar/restaurant, and that he reported that his business was failing.  Thus, on remand, the Veteran must be asked to clarify his work history from 1998 (date of reported retirement) to the present, to include an explanation of the references to restaurant ownership.  

The Board also notes that once the Veteran's work history is addressed, an additional VA examination/ opinion, should be sought in order to ascertain the effect of the Veteran's service-connected disabilities (prostate cancer, diabetes, peripheral neuropathy of the upper and lower extremities, tinnitus, and vasovagal syncope) on his ability to secure/maintain substantially gainful employment.  The Board acknowledges the Veteran's assertions, as well as his significant degree of functional impairment due to his service-connected peripheral neuropathy of his four extremities.  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disabilities.  The mere fact that a veteran is unemployed or has or would have difficulty obtaining a job is not enough.  As the Court has emphasized, a high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question is whether a veteran is individually capable of performing the physical and mental acts required by employment (without consideration of his advanced age or the effects of non-service-connected disabilities), rather than whether he is having difficulty finding employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide written clarification as to his work history from 1998 (date of reported retirement) to the present, to include an explanation of the notations in the record in 2006 that he worked at a restaurant that he owned.  

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disorders, on his ability to secure/maintain substantially gainful employment.  The claims folder must be made available to the examiner for review in connection with the evaluation, and a notation that this review has taken place should be made in the report.  The examiner should address the information from the Veteran and the record as to his full work and educational history. 

a.  Based on a review of the case, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination (and without regard to age or non-service-connected disabilities), preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

b. If the examiner opines that the Veteran's service-connected disabilities do render him unemployable, the examiner should specify which disability or disabilities render him unemployable, as well as also discuss an approximate date of onset of the Veteran's unemployability. 

3.  Thereafter, readjudicate the claim.  If any benefit remains denied, the Veteran and his attorney should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

